                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

VIOLET MCDANIEL, et al.,                          )
                                                  )
        Plaintiffs,                               )
                                                  )        NO. 1:20-cv-00047
v.                                                )
                                                  )        JUDGE CAMPBELL
MAURY REGIONAL HOSPITAL, et al.,                  )        MAGISTRATE JUDGE
                                                  )        HOLMES
        Defendants.                               )

                               MEMORANDUM AND ORDER

       Pending before the Court are Plaintiffs’ Motion for Temporary Restraining Order under

Fed. R. Civ. P. 65. (Doc. No. 2), Defendants’ Responses in Opposition (Doc. Nos. 16, 18), and the

parties’ supplemental briefs on abstention (Doc. Nos. 28, 29). For the reasons discussed below,

Plaintiffs’ Motion is DENIED, and their Complaint is DISMISSED without prejudice.

                                  I.     RELEVANT FACTS

       In May 2018, Plaintiffs filed a health care liability action in the Circuit Court for Maury

County, Tennessee alleging, inter alia, that Defendants were negligent during the labor and

delivery of minor Plaintiff R.M. in January 2017. (Doc. No. 1 ¶¶ 14, 18-21; see also Doc. No. 1-

2). During the pendency of Plaintiffs’ state court health care liability action, Defendants filed a

petition, pursuant to Tenn. Code Ann. § 29-26-121(f), for a qualified protective order to allow

them to seek an ex parte interview with one of Plaintiff Violet McDaniel’s treating health care

providers, Taylor Johnson, DNP, CNM, WHNP-BC. (Doc. No. 1 ¶ 22; see also Doc. No. 1-3).

Plaintiffs filed a response in opposition to the motion, (see Doc. No. 1-4), and allege that one of

the grounds they raised against Defendants’ requested qualified protective order was that the order

would violate HIPPA. (Doc. No. 1 ¶¶ 23, 24). On August 14, 2020, the Maury County Circuit




     Case 1:20-cv-00047 Document 30 Filed 09/17/20 Page 1 of 4 PageID #: 246
Court held a hearing on the motion, finding that federal law did not preempt Tenn. Code Ann. §

29-26-121(f) and that the Defendants’ motion for the qualified protective order should be granted.

(Doc. No. 1 ¶¶ 26, 30).

       On August 17, 2020, the qualified protective order was filed with the Maury County Circuit

Court. (Id. at ¶ 49; see also Doc. No. 1-9). The same day, August 17, 2020, Plaintiffs filed the

instant lawsuit seeking a declaratory judgment that Tenn. Code Ann. § 29-26-121(f) is preempted

by HIPPA, and a Motion for a Temporary Restraining Order seeking to enjoin Defendants from

communicating with Taylor Johnson, DNP, CNM, WHNP-BC pursuant to the state court qualified

protective order until this Court rules on Plaintiffs’ Complaint for Declaratory Judgment. Because

Plaintiffs ask this Court to interfere with a pending state proceeding and federal courts are

generally required to abstain from doing so, this Court must first consider principles of abstention

before the considering the relief Plaintiffs seek.

                                  II.     LAW AND ANALYSIS

       Younger abstention is designed to prevent federal courts from interfering with the functions

of state courts while preserving equity and comity. Doe v. University of Kentucky, 860 F.3d 365,

368 (6th Cir. 2017) (citing Younger v. Harris, 401 U.S. 37, 40–41 (1971)). “The notion of ‘comity’

includes ‘a proper respect for state functions, a recognition of the fact that the entire country is

made up of a Union of separate state governments, and a continuance of the belief that the National

Government will fare best if the States and their institutions are left free to perform their separate

functions in their separate ways.’” Middlesex Cty. Ethics Comm. v. Garden State Bar Ass'n, 457

U.S. 423, 431 (1982) (quoting Younger, 401 U.S. at 44).

               The Younger breed of abstention requires abstention in three
               different circumstances outlined in New Orleans Public Service, Inc.
               v. Council of New Orleans (“NOPSI”), 491 U.S. 350, 109 S.Ct.
               2506, 105 L.Ed.2d 298 (1989). The Supreme Court has noted that


                                                     2

    Case 1:20-cv-00047 Document 30 Filed 09/17/20 Page 2 of 4 PageID #: 247
               these three categories are the “exception[ ]” rather than the rule.
               Sprint, 571 U.S. at 73, 134 S.Ct. 584 (quoting NOPSI, 491 U.S. at
               367, 109 S.Ct. 2506). First, we may abstain under Younger “when
               there is an ongoing state criminal prosecution.” Doe, 860 F.3d at
               369. Second, we may abstain when there is a civil enforcement
               proceeding that is “akin to [a] criminal prosecution[ ].” Sprint, 571
               U.S. at 72, 134 S.Ct. 584. Third, we may abstain when there is a
               “civil proceeding[ ] involving certain orders that are uniquely in
               furtherance of the state courts’ ability to perform their judicial
               functions.” NOPSI, 491 U.S. at 368, 109 S.Ct. 2506.

Aaron v. O'Connor, 914 F.3d 1010, 1016 (6th Cir. 2019). Defendants argue that the third NOPSI

circumstance applies here because the pending state court health care liability action involves an

order – the qualified protective order – that is uniquely in furtherance of the state court’s ability to

perform its judicial functions as the gatekeeper of pre-trial discovery. (Doc. No. 28 at 9 (citing

Willeford v. Klepper, 597 S.W.3d 454, 470 (Tenn. 2020) (“the discretion exercised by the court in

granting or denying a discovery request goes straight to the heart of the judicial function”) (citation

omitted)). Defendants argue that by asking the Court to intervene in the pending state court health

care liability action by issuing a restraining order and declaratory judgment that would effectively

preclude Defendants’ use of the state court’s qualified protective order, Plaintiffs seek to have this

Court interfere in the judicial function of the state court as the gatekeeper of discovery.

       The Court finds that the ability of the courts of the State of Tennessee to decide

discretionary discovery matters and to issue protective orders in accordance with state law operates

“uniquely in furtherance of the state courts’ ability to perform their judicial functions.” NOPSI,

491 U.S. at 368. Accordingly, having determined that this case falls into a NOPSI category in

which Younger abstention may be proper, the Court must next “analyze the case ‘using a three-

factor test laid out in Middlesex County Ethics Committee v. Garden State Bar Association, 457

U.S. 423 (1982).’” Aaron, 914 F.3d at 1018 (quoting Doe v. Univ. of Ky., 860 F.3d 365, 369 (6th

Cir. 2017)). Under that test, abstention is appropriate if: “(1) state proceedings are currently


                                                   3

    Case 1:20-cv-00047 Document 30 Filed 09/17/20 Page 3 of 4 PageID #: 248
pending; (2) the proceedings involve an important state interest; and (3) the state proceedings will

provide the federal plaintiff with an adequate opportunity to raise his constitutional claims....” Id.

(quoting Doe, 860 F.3d at 369).

       First, the state health care liability case is currently pending and, as addressed above, was

pending at the time Plaintiffs’ filed the instant action. Second, the state court health care liability

case implicates important state interests because the State of Tennessee has a substantial interest

in the governance of healthcare liability actions. See Willeford v. Klepper, 597 S.W.3d 454, 467-

68 (Tenn. 2020). Finally, Plaintiffs have an adequate opportunity in the state proceedings to present

and litigate the constitutionality of the qualified protective order, and they do not assert that they

have been denied such an opportunity.

       Because the pending state court health care liability action meets all the requirements for

Younger abstention, the Court must abstain from granting, or even considering, Plaintiffs’

requested injunctive and declaratory relief based on federal preemption challenges. Accordingly,

Plaintiffs’ motion (Doc. No. 2) is DENIED, and this action is DISMISSED without prejudice.

See Aaron, 914 F.3d at 1020-21 (“A dismissal based on Younger is without prejudice.”) (citation

omitted); see also Samuels v. Mackell, 401 U.S. 66, 91 (1971) (abstention appropriate when relief

sought is a declaratory judgment, which would have same disruptive effect on state proceedings

as an injunction).

       It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  4

    Case 1:20-cv-00047 Document 30 Filed 09/17/20 Page 4 of 4 PageID #: 249
